Citation Nr: 1104157	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residual scar of shell fragment 
wound, right knee.  

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected residual scar of shell fragment wound, 
right knee, for the time period beginning July 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision decided by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, but issued by the RO in Albuquerque, New Mexico.  

In April 2010, the Board remanded the issue of entitlement to a 
higher, initial disability rating for the service-connected 
residual right knee scar for additional evidentiary development.  
All requested development has been completed and the claim is now 
before the Board for adjudication.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
dated prior to July 2010 reflects that the Veteran's service-
connected residual scar of shell fragment wound, right knee, is 
located on the inferior and medial aspects of the patella, 
measures 3.2 cm, and is hypopigmented.  The evidence reflects 
that the Veteran had "excellent" range of motion, that skin on 
his right knee was intact, and that the incision sites on his 
right knee had healed quite nicely, with no signs of infection.  

2.  The competent, credible, and probative evidence of record 
dated beginning in July 2010 reflects that the Veteran's service-
connected residual scar of shell fragment wound, right knee, is 
superficial and measures .3 cm wide and 1 cm long.  The evidence 
reflects that the scar is superficial but not painful.  There are 
no signs of skin breakdown, inflammation, edema, keloid 
formation, or any other disabling effects.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in 
excess of 10 percent for service-connected residual scar of shell 
fragment wound, right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4118, Diagnostic Code 
7804 (2008).

2.  For the time period beginning July 2010, the schedular 
criteria for a disability rating in excess of 20 percent for 
service-connected residual scar of shell fragment wound, right 
knee, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for residuals of shell fragment 
wound to the right knee was established in March 2006, and the RO 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 (2006), effective October 28, 2005.  In 
granting the initial 10 percent rating, the RO noted that the 
evidence reflected that the Veteran had a hypopigmented scar on 
his right knee that measured 3.2 centimeters (cm) and resulted in 
chronic knee pain.  

The Veteran disagreed with the disability rating assigned to his 
service-connected right knee residual scar and, based upon 
subsequent examination in July 2010, the RO increased his 
disability rating to 20 percent under DC 7804 (2010), effective 
July 20, 2010.  The Veteran was advised of the grant of the 
increased rating by letter and a Supplemental Statement of the 
Case (SSOC) in September 2010, but he did not withdraw his 
appeal.  Therefore, the appeal for a higher disability rating 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the RO has also granted separate disability 
ratings for the other functional limitations the Veteran 
experiences with his right knee shell fragment wound disability, 
including internal derangement and osteoarthritis of the right 
knee.  See rating decisions dated September 2007 and September 
2010.  However, those issues, including the disability ratings 
assigned thereto, are not currently before the Board, as only the 
issue involving the residual scar was certified to the Board in 
January 2009 and remanded by the Board in April 2010.  See 
January 2009 VA Form 9; April 2010 Board decision.  Accordingly, 
the issues involving the Veteran's service-connected right knee 
internal derangement and osteoarthritis will not be discussed 
herein.  

As noted, the Veteran's service-connected residual right knee 
scar is evaluated under DC 7804.  During the pendency of the 
Veteran's claim and appeal, amendments were made to the criteria 
for rating the skin, effective October 23, 2008.  See 73 Fed. 
Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7805 (2010).  The revised criteria only apply to claims 
that were received on or after October 23, 2008, and the 
Veteran's claim was pending prior to that date.  However, it 
appears that the RO granted the 20 percent rating effective from 
July 2010 based upon the revised criteria.  See September 2010 
rating decision.  Therefore, while the RO's actions were not 
proper, in evaluating whether an increased rating is warranted 
from July 2010, the Board will consider the Veteran's service-
connected residual right scar disability under the criteria in 
effect prior to and after October 2008.  

Under DC 7804 (2008), which was in effect prior to October 2008, 
a 10 percent rating is warranted for a superficial scar that is 
painful on examination.  Note (1) states that a superficial scar 
is one not associated with underlying soft tissue damage.  

Otherwise, scars are rated on the limitation of motion of the 
affected part under DC 7805 (2008), and higher rating are 
warranted based upon the size of the scar(s).  Under DC 7801 
(2008), scars other than on the head, face, or neck that are deep 
or that cause limited motion warrant a 20 percent rating when 
they cover an area (or areas) that exceeds 12 square inches (77 
sq. cm), a 30 percent rating when they cover an area that exceeds 
72 square inches (465 sq. cm), and a 40 percent rating when they 
cover an area that exceeds 144 square inches (929 sq. cm).  Note 
(2) states that a deep scar is one associated with underlying 
soft tissue damage.  

Under DC 7804 (2010), which is effective from October 2008, one 
or two unstable or painful scars warrant a 10 percent rating.  A 
20 percent rating is warranted for three or four unstable or 
painful scars and a 30 percent rating is warranted for five or 
more unstable or painful scars.  Note (1) states that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering over the scar.  Note (2) states that, if one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  

Otherwise, the pertinent diagnostic criteria provides the 
following: scars not of the head, face, or neck, that are due to 
burns or other causes, and that are deep and nonlinear warrant a 
10 percent rating if covering an area (or areas) of at least 6 
square inches (39 sq. cm) but less than 12 square inches (77 sq. 
cm), a 20 percent rating if covering an area of at least 12 
square inches (77 sq. cm) but less than 72 square inches (465 sq. 
cm), a 30 percent rating if covering an area of at least 72 
square inches (465 sq. cm)but less than 144 square inches (929 
sq. cm), and a 40 percent rating if covering an area of 144 
square inches (929 sq. cm)or greater.  Note (1) states that a 
deep scar is one associated with underlying soft tissue damage.  
See DC 7801 (2010).  

Scars not of the head, face, or neck, that are due to burns or 
other causes, and that are superficial and nonlinear warrant a 10 
percent rating if covering an area (or areas) of at least 144 
square inches (929 sq. cm) or greater.  Note (1) states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  See DC 7802 (2010).  Other disabling effects of 
scars that are not considered in a rating provided under DCs 7801 
and 7802 are to be rated under an appropriate diagnostic code.  
See DC 7805 (2010).  

In evaluating whether an initial disability rating in excess of 
10 percent is warranted for the Veteran's service-connected 
residual right knee scar, the Board notes that the pertinent 
evidence of record does not contain a significant amount of 
objective clinical information regarding the residual scar.  
Nevertheless, a December 2005 Agent Orange Registry examination 
report reflects that the Veteran reported having bilateral knee 
pain and that he had a hypopigmented scar on the inferior and 
medial aspects of the right patella, which measured 3.2 cm.  
Likewise, a November 2006 private treatment record from Dr. P.L. 
reflects that the Veteran had "excellent" range of motion and 
that the incision sites on his right knee had healed quite 
nicely, with no signs of infection, and an October 2006 treatment 
records reflects that the skin on his right knee is intact, 
providing evidence against this claim.  

While this evidence does not contain any specific indication as 
to whether the residual right knee scar has resulted in any 
underlying soft tissue loss, the Board notes that, in order to 
warrant a disability rating higher than 10 percent, there must be 
evidence that the residual right knee scar exceed 12 or more 
square inches.  See DC 7801 (2008).  However, as noted, the 
December 2005 Agent Orange Registry examination report reflects 
that the Veteran's residual right knee scar measured 3.2 cm and 
there is no conflicting lay or medical evidence of record that 
shows the residual scar exceeded that size.  Therefore, the Board 
finds that an initial disability rating higher than 10 percent is 
not warranted for the Veteran's service-connected residual right 
knee scar.  

In evaluating whether a disability rating higher than 20 percent 
is warranted for the time period beginning in July 2010, the 
Board notes that the only relevant evidence of record is the July 
2010 VA examination report, which is also considered the most 
competent, credible, and probative evidence of record.  The 
examination report reflects that the Veteran's residual right 
knee scar is located on the right lower extremity two inches 
inferolateral to the lower pole of the patella and one inch 
lateral to the midline tibia.  The evidence reflects that the 
scar measures .3 cm wide and 1 cm long.  The evidence also 
reflects that the scar is superficial but not painful, and that 
there are no signs of skin breakdown, inflammation, edema, keloid 
formation, or any other disabling effects.  

Based on this evidence, the Board finds that a disability rating 
higher than 20 percent is not warranted under the rating criteria 
in effect prior to or as of October 2008.  Indeed, there is no 
evidence showing that the Veteran's residual right knee scar 
measures more than 12 or more square inches and, thus, a higher 
rating is not warranted under DC 7801 (2008), which is the only 
diagnostic code under which a higher rating may be assigned.  
Likewise, the Board notes there is no evidence showing that the 
Veteran's residual scar disability involves five or more painful 
or unstable scars or measures at least 72 square inches or more; 
nor is there evidence that the Veteran's residual scar results in 
any other disabling effects that are not contemplated by the 20 
percent rating currently assigned.  Therefore, the Board finds 
that a higher disability rating is not warranted under DCs 7801, 
7804, or 7805 (2010).  

Based on the foregoing, the Board finds that the disability 
ratings currently assigned to the Veteran's service-connected 
residual right knee scar more than adequately reflects the 
clinically established impairment experienced by the Veteran.  
The preponderance of the evidence is against the Veteran's claims 
for an initial disability rating higher than 10 percent and a 
disability rating higher than 20 percent for the time period 
beginning in July 2010 for his service-connected residual right 
knee scar.  Therefore, the benefit-of-the-doubt doctrine is not 
for application and the Veteran's claims are denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his increased rating 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  In addition the November 2005 letter, the RO 
also sent the Veteran a letter in March 2006 that informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess, supra; Vazquez, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
treatment records dated from 2005 to 2008, and the Veteran was 
afforded a VA examination in July 2010 in conjunction with this 
claim.  

Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residual scar of shell fragment 
wound, right knee, is denied.  

For the time period beginning July 2010, entitlement to a 
disability rating in excess of 20 percent for service-connected 
residual scar of shell fragment wound, right knee, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


